--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated December 28, 2021 is acknowledged. 
Priority
This application is a 371 of PCT/CN2016/111645 filed on 12/23/2016, and claims foreign priority in People’s Republic of China application CN20160781459.9 filed on 08/31/2016.
Claim Status
Claims 12, 14, 16-18, 20, and 22-28 are pending and examined. Claims 1-11, 13, 15, 19, and 21 were cancelled. Claims 12, 16, 18, and 20 were amended.
Withdrawn Claim Objections
Objections to claims 12, 16, 18, and 20 over “N,N’-dimethylenebisacrylamide” are withdrawn because outstanding issues were corrected by examiner’s amendment.
 Objections to claim 12 over formatting are withdrawn because the claim was amended as suggested. 
Withdrawn Claim Rejections — 35 USC § 112(a) and (b)

Indefiniteness rejections of claims 12, 14, 16-18, 20, and 22-28 are withdrawn because claim 12 was amended by deleting "the iodine-containing polyol” in line 6 and "the iodine-free polyol" in line 8; claim 18 was amended to recite “according to claim 12”; and claims 14, 16, 17, 20, and 22-28 no longer depend from an indefinite claim. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Cutchins on January 6, 2022.
The application has been amended as follows:
In claim 12 line 1, replace “material,” with --material comprising--.
In claim 12 line 3, replace “N,N’-dimethylenebisacrylamide” with 
--N,N’-methylenebis(acrylamide)--.
In claim 12 lines 8-9, replace “N,N’-dimethylenebisacrylamide” with
--N,N’-methylenebis(acrylamide)--.
In claim 12 line 10, replace “methylene bisacrylamide” with 
--N,N’-methylenebis(acrylamide)--.
In claim 16 line 3, replace “N,N’ methylenebis(acrylamide)” with 

In claim 18 line 3, replace “N,N’ methylenebis(acrylamide)” with 
--N,N’-methylenebis(acrylamide)--.
In claim 20 line 4, replace “N,N’ methylenebis(acrylamide)” with 
--N,N’-methylenebis(acrylamide)--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Richard (US 2009/0053276 Al Published February 26, 2009) and Chen (US 6,486,213 B1 Published November 26, 2002). The claims are allowed because applicant filed a declaration showing evidence that the claimed composition has unexpected properties. Table 1 shows the effects of each component of the composition and its effect on composition properties. Table 2 shows the criticality of the claimed polymer concentration range. When the concentration of polymer is less than the claimed lower limit, the composition dissipates and the dissipation rate reaches 100%, which makes the composition unusable. When the concentration of polymer is greater than the upper limit, the composition has a viscosity that is too high, which makes it unusable. Thus, the applicant showed that the claimed range of polymer concentrations is critical. Experiment 4 of the declaration shows the criticality of the claimed iodine-containing polyol concentration range. The results show that the concentration of iodine-containing polyol affects gel developing ability of the composition. Table 5 shows further effects of the concentration of iodine-containing polyol on gel properties including viscosity, gel modulus, and gelation time. The cited references do not teach suitable concentrations of electrolyte, crosslinked polymer, iodine containing polymer, and iodine-free polymer in the blood vessel embolic material. Data in Tables 3 and 6 were considered but were .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 12, 14, 16-18, 20, and 22-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for 

/Alma Pipic/
Primary Examiner, Art Unit 1617